PER CURIAM.
We have carefully reviewed this matter and conclude there is substantial competent evidence indicating there is a basis for some rate differential, as hereinafter indicated, between freight forwarders who provide pickup service for goods and commodities collected and distributed and those freight forwarders who do not provide such service.
We therefore sustain the present uniform tariffs and rates fixed by the Commission for freight forwarders, without prejudice, however, to Petitioner or any other freight forwarder making application for a separate pickup service rate, the same to reflect reasonable additional compensation for pickup service which would compensate them in a comparable manner as if they were providing warehouse services and receiving compensation therefor similarly as freight forwarders “grandfathered” under F.S., Section 323.64, F.S.A. It is not our intention that as among freight forwarders who provide pickup service and those who do not that either be given a competitive rate advantage over the other; instead, only that there be a balancing and equalizing differential in the rate structure as between them insofar as it is- reasonably possible to so provide, but not otherwise.
The Commission’s Orders, No. 10032 and No. 10228, are affirmed subject to the conditions hereinbefore stated.
It is so ordered.
CARLTON, C. J., and ERVIN, ADKINS, BOYD and DREW (Retired), JJ., concur.